Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election with traverse of Group I, Species A (the election of the Species is without traverse) in the reply filed on 10/24/2022 is acknowledged.  The traversal is on the ground(s) that there is not the requisite search and reference to the ISR.  This is not found persuasive because of the reasons of record.  This application is a 371 application and not a regular US application and the rules are different.  As previously discussed, claim 38 is either obvious or anticipated by EP 0749468 (See Example 6.).  Further evidence is provided by Serhan (‘094) as discussed below (See paras. 35, 209-216, Claims 19, 27.).  Accordingly, the special technical feature linking the 3 inventions, the product, does not provide a contribution over the prior art, and no single general inventive concept exists. Therefore, restriction is appropriate.  Regarding the ISR, it is not binding on the Examiner in this application.  Regarding the election of Species A, Species A relates to the invention of Group III, thus, is irrelevant with respect to Group I.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “[a] process for separation and concentration of an oil comprising long-chain polyunsaturated fatty acids (LC-PUFAs), the process comprising … wherein the resulting oil is enriched in at least one LC-PUFA” in Claim 1, lines 1-9 is vague and indefinite as it is unclear whether the produced oil truly any fatty acids at all other than a possible trace as the process disclosed in the Specification is not directed to fatty acid but rather esters. Furthermore, none of the process steps state that an acid is produced.  The claims describe the production of ethyl esters and not acids.
The phrase “[a] process for separation and concentration of an oil comprising long-chain polyunsaturated fatty acids (LC-PUFAs), the process comprising … wherein the resulting oil is enriched in at least one LC-PUFA” in Claim 1, lines 1-9 is vague and indefinite as it is unclear what is meant by separation.  It is unclear what is separated.  
The process appears to start with a “starting oil” per line 3, however, no separation of this starting oil from anything else but rather subjecting this oil to a chemical reaction that transforms the oil into other chemical compounds which are then further processed.
The process appears to start with a “starting oil” per line 3, however, there is no concentration of this starting oil from anything else but rather subjecting this oil to a chemical reaction that transforms the oil into other chemical compounds which are then further processed.
Furthermore, the of the language “separation” and “concentration” do not make sense as they are not active process step language as “separating” and “concentrating” are.  The terms “separating” and “concentrating” seem to be more appropriate language, however, the entire language does not make sense as nothing appears to separated or concentrated.
The phrase “[a] process for separation and concentration of an oil comprising long-chain polyunsaturated fatty acids (LC-PUFAs), the process comprising … wherein the resulting oil is enriched in at least one LC-PUFA” in Claim 1, lines 1-9 is vague and indefinite as it is unclear whether Applicant is attempting to state the “starting oil” per line 3 is separated and concentrated or the something else.  Furthermore, it is unclear whether the “starting oil” per line 3 or the “resulting oil” per line 9 contains long-chain polyunsaturated fatty acids (LC-PUFAs) as it appears per the Specification neither the starting oil or the resulting oil have LC-PUFAs in any significant amounts it any at all.  Per the Specification the starting oil appears to be a triglyceride which is an ester and not a fatty acid.  It is true that triglycerides include esterified fatty acids chains, however, esters are not acids.  It appears per the Specification the “resulting oil” are largely ethyl esters with esterified fatty acid chains.  Again, esters are not acids.
Claim 1 recites the limitation "the ethyl ester oil" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “ethyl ester oil”.
The phrase “urea complexation of the distilled ethyl ester oil” in Claim 1, line 5 is vague and indefinite as it is unclear if it occurs in all instances or in just some.  It appears that it may only be possible if the fatty acid chains of the esters are saturated or mono-unsaturated.  Thus, if the fatty acids are only PUFAs, like ARA (C20:4), DHA (C22:6), C18:2, C18:3 then it appears urea complexation is impossible.  Applicant is advised to consider setting forth the fatty acid profile of the esters.
Claim 1 recites the limitation "the distilled ethyl ester oil" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “distilled ethyl ester oil”.
Claim 1 recites the limitation "the oil" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating the specific “oil”.
Claim 1 recites the limitation "the step (c)" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “step (c)”.
The phrase “urea complexation of the distilled ethyl ester oil” in Claim 1, line 7 is vague and indefinite as it is unclear if it occurs in all instances or in just some.  It appears that it may only be possible if the fatty acid chains of the esters are saturated or mono-unsaturated.  Thus, if the fatty acids are only PUFAs, like ARA (C20:4), DHA (C22:6), C18:2, C18:3 then it+ appears urea complexation is impossible.  Applicant is advised to consider setting forth the fatty acid profile of the esters.
Claim 1 recites the limitation "the oil" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating the specific “oil”.
Claim 1 recites the limitation "the step (c)" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “step (d)”.
Claim 1 recites the limitation "the oil" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating the specific “oil”.
Claim 1 recites the limitation "the step (c)" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “step (e)”.
The phrase “wherein the resulting oil is enriched in at least one LC-PUFA” in Claim 1, line 9 is vague and indefinite as it is unclear how this determination is made as both the “original oil” and “resulting oil” do not appear to have any LC-PUFA beyond a possible trace as the starting oil is interpreted as being a triglyceride, an ester, and the resulting oil appears to largely be an ethyl ester.
The phrase “wherein the wt. % of the at least one LC-PUFA is increased in the resulting oil by at least about 20 wt. % as compared to the wt. % in the starting oil” in Claim 3 is vague and indefinite as it is unclear what Applicant means by this language as both the “original oil” and “resulting oil” do not appear to have any LC-PUFA beyond a possible trace as the starting oil is interpreted as being a triglyceride, an ester, and the resulting oil appears to largely be an ethyl ester.
The phrase “wherein the wt. % of the at least one LC-PUFA is increased in the resulting oil by at least about 30 wt. % as compared to the wt. % in the starting oil” in Claim 4 is vague and indefinite as it is unclear what Applicant means by this language as both the “original oil” and “resulting oil” do not appear to have any LC-PUFA beyond a possible trace as the starting oil is interpreted as being a triglyceride, an ester, and the resulting oil appears to largely be an ethyl ester.
The phrase “wherein the resulting oil comprises at least about 70% of the at least one LC-PUFA” in Claim 5 is vague and indefinite as it is unclear what Applicant means by this language as the “resulting oil” does not appear to have any LC-PUFA beyond a possible trace as the resulting oil appears to largely be an ethyl ester and not a fatty acid.
The phrase “wherein the resulting oil comprises at least about 80% of the at least one LC-PUFA” in Claim 6 is vague and indefinite as it is unclear what Applicant means by this language as the “resulting oil” does not appear to have any LC-PUFA beyond a possible trace as the resulting oil appears to largely be an ethyl ester and not a fatty acid.
The phrase “wherein the resulting oil comprises at least about 90% of the at least one LC-PUFA” in Claim 7 is vague and indefinite as it is unclear what Applicant means by this language as the “resulting oil” does not appear to have any LC-PUFA beyond a possible trace as the resulting oil appears to largely be an ethyl ester and not a fatty acid.
The phrase “wherein the at least one LC-PUFA is arachidonic acid (ARA)” in Claim 8 is vague and indefinite as it is unclear what Applicant means by this language as the “resulting oil” does not appear to have any ARA beyond a possible trace as the resulting oil appears to largely be an ethyl ester and not a fatty acid.
The phrase “wiped-film evaporator” in Claim 9, line 3 is vague and indefinite as the phrase is not a distillation step bur rather a piece of equipment.  Applicant can consider stating “wiped-film evaporation”.
The phrase “the starting oil is a microbial or marine oil” in Claim 13, is vague and indefinite as it is unclear how one can determine the difference between a microbial or marine oil and oil that is not a microbial or marine oil as the same oils can be found in oils derived from plants including genetically modified plants.
The phrase “the starting oil is a microbial oil” in Claim 14, is vague and indefinite as it is unclear how one can determine the difference between a microbial oil and oil that is not a microbial oil as the same oils can be found in oils derived from plants including genetically modified plants.
The phrase “wherein the starting oil is produced by a microorganism, wherein the microorganism is selected from the group comprising microalgae, bacteria, fungi, and protists” in Claim 15, is vague and indefinite as it is unclear how one can determine the difference between a oil is produced by a microorganism, wherein the microorganism is selected from the group comprising microalgae, bacteria, fungi, and protists and oil that is not produced by a microorganism, wherein the microorganism is selected from the group comprising microalgae, bacteria, fungi, and protists as the same oils can be found in oils derived from plants including genetically modified plants.
Claim 18 recites the limitation "the ester fraction" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “ester fraction”.
Claim 18 recites the limitation "the oil" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating the specific “oil”.
The phrase “wherein the resulting oil is transesterified back to convert at least part of the ester fraction in the oil to a triglyceride fraction” in Claim 18 is vague and indefinite as it is unclear what Applicant is referring to as the ethyl esters produced appear to be largely ARA ethyl esters which is a different combination of fatty acid chains than in the starting oil.
Clarification and/or correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9-14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Serhan et al. (WO 2017/041094).
The claims are drafted with significant confusing language.  Although the claims literally state the process produces a “resulting oil” enriched with LC-PUFA (a fatty acid) the process does not create fatty acids in any appreciable amount but rather esterified fatty acids in the form of ethyl esters.  The Examiner has attempted to interpret what Applicant intends to claim, however, cannot read limitations into the claims.
Regarding Claim 1, Serhan (‘094) teaches a process for separation and concentration of an oil comprising long-chain polyunsaturated fatty acids (LC-PUFAs) (See paras. 35, 209-216, Claims 19, 27 where fish oil or algae oil is esterified and concentrated to produce EPA and/or DHA LC-PUFAs of 20-95% by weight.), the process comprising: a) transesterification of a starting oil into its ethyl ester form (See paras. 117-127, 210, 216 where ethanol is used in the transesterification reaction of oil to produce ethyl esters.); b) distillation of the ethyl ester oil (See paras. 127, 214, Claim 21.); c) urea complexation of the distilled ethyl ester oil (See para. 214.); d) subjecting the oil obtained from step c) to a further concentration step (See paras. 127, 212.); e) urea complexation of the oil obtained from step d) (See para. 214.); and f) filtration of the oil obtained from step e) to obtain a resulting oil (See para. 213, Claim 22 where the bleaching is known to add bleaching clay which is subsequently filtered to remove the clay.), however, fails to expressly disclose wherein the resulting oil is enriched in at least one LC-PUFA.
The language LC-PUFA literally means a “fatty acid”, however, the method claims are not interpreted to creating “fatty acid” but rather ethyl esters with esterified fatty acid chains.  Thus, it appears Applicant’s “resulting oil” has substantially no fatty acids and thus no enriched oil.
It appears Applicant likely meant to state the resulting oil is enriched with esterified LC-PUFA.  It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing that Serhan’s (‘094) oil would be enriched with esterified LC-PUFA as saturated and mono-unsaturated fatty acids are subject to urea complexation and distilled (See paras. 35, 117-127 and 210-212.), thus, providing an oil with elevated amounts of esterified LC-PUFAs and/or LC-PUFAs
Regarding Claim 2, Serhan (‘094) teaches wherein the concentration step in step d) comprises distillation, urea complexation, and combinations thereof (See paras. 127, 210-212, Claim 29.).
Regarding Claim 3, Serhan (‘094) teaches wherein the wt. % of the at least one LC-PUFA is increased in the resulting oil by at least about 20 wt. % as compared to the wt. % in the starting oil (See paras. 117-127, 209-216.  The claims are drafted with impossible language.  The language “FA” in “LC-PUFA” literally means fatty acid.  Applicants process does not generate a “resulting oil” with fatty acids but rather ethyl esters with esterified fatty acid chains.  Thus, since the “starting oil” and the “resulting oil” are interpreted as having substantially 0% fatty acids, Serhan’s (‘094) process is interpreted as teaching the limitations of the claim.  The EPA and or DHA LC-PUFA is increased up to 95% by weight.).
Regarding Claim 4, Serhan (‘094) teaches wherein the wt. % of the at least one LC-PUFA is increased in the resulting oil by at least about 30 wt. % as compared to the wt. % in the starting oil (See paras. 117-127, 209-216.  The claims are drafted with impossible language.  The language “FA” in “LC-PUFA” literally means fatty acid.  Applicants process does not generate a “resulting oil” with fatty acids but rather ethyl esters with esterified fatty acid chains.  Thus, since the “starting oil” and the “resulting oil” are interpreted as having substantially 0% fatty acids, Serhan’s (‘094) process is interpreted as teaching the limitations of the claim.  The EPA and or DHA LC-PUFA is increased up to 95% by weight.).
Regarding Claim 5, Serhan (‘094) teaches wherein the resulting oil comprises at least about 70% of the at least one LC-PUFA (See paras. 117-127, 209-216.  The claims are drafted with impossible language.  The language “FA” in “LC-PUFA” literally means fatty acid.  Applicants process does not generate a “resulting oil” with fatty acids but rather ethyl esters with esterified fatty acid chains.  Thus, since the “starting oil” and the “resulting oil” are interpreted as having substantially 0% fatty acids, Serhan’s (‘094) process is interpreted as teaching the limitations of the claim.  The EPA and or DHA LC-PUFA is increased up to 95% by weight.).
Regarding Claim 6, Serhan (‘094) teaches wherein the resulting oil comprises at least about 80% of the at least one LC-PUFA (See paras. 117-127, 209-216.  The claims are drafted with impossible language.  The language “FA” in “LC-PUFA” literally means fatty acid.  Applicants process does not generate a “resulting oil” with fatty acids but rather ethyl esters with esterified fatty acid chains.  Thus, since the “starting oil” and the “resulting oil” are interpreted as having substantially 0% fatty acids, Serhan’s (‘094) process is interpreted as teaching the limitations of the claim.  The EPA and or DHA LC-PUFA is increased up to 95% by weight.).
Regarding Claim 7, Serhan (‘094) teaches wherein the resulting oil comprises at least about 90% of the at least one LC-PUFA (See paras. 117-127, 209-216.  The claims are drafted with impossible language.  The language “FA” in “LC-PUFA” literally means fatty acid.  Applicants process does not generate a “resulting oil” with fatty acids but rather ethyl esters with esterified fatty acid chains.  Thus, since the “starting oil” and the “resulting oil” are interpreted as having substantially 0% fatty acids, Serhan’s (‘094) process is interpreted as teaching the limitations of the claim.  The EPA and or DHA LC-PUFA is increased up to 95% by weight.).
Regarding Claim 9, Serhan (‘094) teaches wherein the distillation step is short path distillation (See para. 127.).
Regarding Claim 10, Serhan (‘094) teaches wherein the distillation step comprises short path distillation (See para. 127.).
Regarding Claim 11, Serhan (‘094) teaches wherein the distillation step comprises fractional distillation (See paras. 210-211.).
Regarding Claim 12, Serhan (‘094) teaches the starting oil is a microbial or marine oil (See paras. 118-121, Claims 26, 34.).
Regarding Claim 13, Serhan (‘094) teaches wherein the starting oil is a microbial oil (See paras. 118-121, Claims 26, 34.).
Regarding Claim 14, Serhan (‘094) teaches wherein the starting oil is produced by a microorganism, wherein the microorganism is microalgae (See paras. 119-121.).
Regarding Claim 18, Serhan (‘094) teaches wherein the resulting oil is transesterified back to convert at least part of the ester fraction in the oil to a triglyceride fraction (See Claim 31.).
Claim(s) 4-8 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Serhan et al. (WO 2017/041094) in view of Raman et al. (WO 2009/006317).
Regarding Claim 4, Serhan (‘094) teaches wherein the wt. % of the at least one LC-PUFA is increased in the resulting oil by at least about 30 wt. % as compared to the wt. % in the starting oil (See paras. 117-127, 209-216.  The claims are drafted with impossible language.  The language “FA” in “LC-PUFA” literally means fatty acid.  Applicants process does not generate a “resulting oil” with fatty acids but rather ethyl esters with esterified fatty acid chains.  Thus, since the “starting oil” and the “resulting oil” are interpreted as having substantially 0% fatty acids, Serhan’s (‘094) process is interpreted as teaching the limitations of the claim.  The EPA and or DHA LC-PUFA is increased up to 95% by weight.).
Raman (‘317) teaches a process similar as Serhan (‘094) wherein the wt. % of the at least one LC-PUFA is increased in the resulting oil by at least about 30 wt. % as compared to the wt. % in the starting oil (See p. 23, l. 24+ where the produced composition can at least 95 wt. % ARA esters.).
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing since ARA as claimed and DHA/EPA as taught by Serhan (‘094) are all LC-PUFA that they could be processed in the same or substantially the same manner as taught by Raman (‘317).  The interchangeability of ARA for DHA/EPA within the process as taught by Serhan (‘094) would have been within the skill set of a person having ordinary skill in the art.
Regarding Claim 5, Serhan (‘094) teaches wherein the resulting oil comprises at least about 70% of the at least one LC-PUFA (See paras. 117-127, 209-216.  The claims are drafted with impossible language.  The language “FA” in “LC-PUFA” literally means fatty acid.  Applicants process does not generate a “resulting oil” with fatty acids but rather ethyl esters with esterified fatty acid chains.  Thus, since the “starting oil” and the “resulting oil” are interpreted as having substantially 0% fatty acids, Serhan’s (‘094) process is interpreted as teaching the limitations of the claim.  The EPA and or DHA LC-PUFA is increased up to 95% by weight.).
Raman (‘317) teaches a process similar as Serhan (‘094) wherein the wt. % of the at least one LC-PUFA is increased in the resulting oil by at least about 30 wt. % as compared to the wt. % in the starting oil (See p. 23, l. 24+ where the produced composition can at least 95 wt. % ARA esters.).
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing since ARA as claimed and DHA/EPA as taught by Serhan (‘094) are all LC-PUFA that they could be processed in the same or substantially the same manner as taught by Raman (‘317).  The interchangeability of ARA for DHA/EPA within the process as taught by Serhan (‘094) would have been within the skill set of a person having ordinary skill in the art.
Regarding Claim 6, Serhan (‘094) teaches wherein the resulting oil comprises at least about 80% of the at least one LC-PUFA (See paras. 117-127, 209-216.  The claims are drafted with impossible language.  The language “FA” in “LC-PUFA” literally means fatty acid.  Applicants process does not generate a “resulting oil” with fatty acids but rather ethyl esters with esterified fatty acid chains.  Thus, since the “starting oil” and the “resulting oil” are interpreted as having substantially 0% fatty acids, Serhan’s (‘094) process is interpreted as teaching the limitations of the claim.  The EPA and or DHA LC-PUFA is increased up to 95% by weight.).
Raman (‘317) teaches a process similar as Serhan (‘094) wherein the wt. % of the at least one LC-PUFA is increased in the resulting oil by at least about 30 wt. % as compared to the wt. % in the starting oil (See p. 23, l. 24+ where the produced composition can at least 95 wt. % ARA esters.).
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing since ARA as claimed and DHA/EPA as taught by Serhan (‘094) are all LC-PUFA that they could be processed in the same or substantially the same manner as taught by Raman (‘317).  The interchangeability of ARA for DHA/EPA within the process as taught by Serhan (‘094) would have been within the skill set of a person having ordinary skill in the art.
Regarding Claim 7, Serhan (‘094) teaches wherein the resulting oil comprises at least about 90% of the at least one LC-PUFA (See paras. 117-127, 209-216.  The claims are drafted with impossible language.  The language “FA” in “LC-PUFA” literally means fatty acid.  Applicants process does not generate a “resulting oil” with fatty acids but rather ethyl esters with esterified fatty acid chains.  Thus, since the “starting oil” and the “resulting oil” are interpreted as having substantially 0% fatty acids, Serhan’s (‘094) process is interpreted as teaching the limitations of the claim.  The EPA and or DHA LC-PUFA is increased up to 95% by weight.).
Raman (‘317) teaches a process similar as Serhan (‘094) wherein the wt. % of the at least one LC-PUFA is increased in the resulting oil by at least about 30 wt. % as compared to the wt. % in the starting oil (See p. 23, l. 24+ where the produced composition can at least 95 wt. % ARA esters.).
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing since ARA as claimed and DHA/EPA as taught by Serhan (‘094) are all LC-PUFA that they could be processed in the same or substantially the same manner as taught by Raman (‘317).  The interchangeability of ARA for DHA/EPA within the process as taught by Serhan (‘094) would have been within the skill set of a person having ordinary skill in the art.
Regarding Claim 8, Serhan (‘094) teaches the process discussed above, however, fails to expressly disclose wherein the at least one LC-PUFA is arachidonic acid (ARA).
Raman (‘317) teaches wherein ARA, DHA, EPA LC-PUFA are subject to the same purification method steps (See p. 23, l. 12+ and Claims 1, 17, 24-25, 37-44, 54, 61-62.).
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing since ARA as claimed and DHA/EPA as taught by Serhan (‘094) are all LC-PUFA that they could be processed in the same or substantially the same manner as taught by Raman (‘317).  The interchangeability of ARA for DHA/EPA within the process as taught by Serhan (‘094) would have been within the skill set of a person having ordinary skill in the art.
Regarding Claim 14, Serhan (‘094) teaches the process discussed above wherein the starting oil is produced by a microorganism, wherein the microorganism is microalgae (See paras. 119-121.), however, fails to expressly disclose wherein the starting oil wherein the microorganism is selected from the group comprising, bacteria, fungi, and protists.
Raman (‘317) teaches wherein the starting oil is produced by a microorganism, wherein the microorganism is selected from the group comprising microalgae, bacteria, fungi, and protists (See p. 22, l. 12+, p. 23, l. 12+ and Claim 7.).
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing since the oil derived from the microorganisms as set forth in the claims and DHA/EPA as taught by Serhan (‘094) are all LC-PUFA that they could be processed in the same or substantially the same manner as taught by Raman (‘317).  The interchangeability of the microorganism derived oil for DHA/EPA within the process as taught by Serhan (‘094) would have been within the skill set of a person having ordinary skill in the art.
Regarding Claim 15, Serhan (‘094) teaches the process discussed above, however, fails to expressly disclose wherein the microorganism is a fungus.
Raman (‘317) teaches wherein the starting oil is produced by a microorganism, wherein the microorganism is fungus (See p. 22, l. 12+, p. 23, l. 12+, Claim 7.).
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing since the oil derived from the microorganisms as set forth in the claims and DHA/EPA as taught by Serhan (‘094) are all LC-PUFA that they could be processed in the same or substantially the same manner as taught by Raman (‘317).  The interchangeability of the microorganism derived oil for DHA/EPA within the process as taught by Serhan (‘094) would have been within the skill set of a person having ordinary skill in the art.
Regarding Claim 16, Serhan (‘094) teaches the process discussed above, however, fails to expressly disclose wherein the microorganism is of the genus Mortierella.
Raman (‘317) teaches wherein the starting oil is produced by a microorganism, wherein the microorganism is of the genus Mortierella (See p. 22, l. 12+, p. 23, l. 12+ and Claim 10.).
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing since the oil derived from the microorganism is of the genus Mortierella as set forth in the claims and DHA/EPA as taught by Serhan (‘094) are all LC-PUFA that they could be processed in the same or substantially the same manner as taught by Raman (‘317).  The interchangeability of the microorganism derived oil for DHA/EPA within the process as taught by Serhan (‘094) would have been within the skill set of a person having ordinary skill in the art.
Regarding Claim 17, Serhan (‘094) teaches the process discussed above, however, fails to expressly disclose wherein the microorganism is of the species Mortierella alpina.
Raman (‘317) teaches wherein the starting oil is produced by a microorganism, wherein the microorganism is of the species Mortierella alpina (See p. 22, l. 12+, p. 23, l. 12+.).
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing since the oil derived from the microorganism is of the species Mortierella alpina as set forth in the claims and DHA/EPA as taught by Serhan (‘094) are all LC-PUFA that they could be processed in the same or substantially the same manner as taught by Raman (‘317).  The interchangeability of the microorganism derived oil for DHA/EPA within the process as taught by Serhan (‘094) would have been within the skill set of a person having ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793                                                                                                                                                                                         
October 26, 2022